Citation Nr: 0101908	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-08 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
infections with allergic rhinitis and sinusitis.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from July 1993 to July 1998.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought on 
appeal.    
 

REMAND

The veteran claims entitlement to service connection for 
upper respiratory infections with allergic rhinitis and 
sinusitis and entitlement to service connection for a low 
back disorder.  The RO denied these claims in February 1999 
on the basis that they were not well grounded.  However, a 
preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's appeal.

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Further, in the case of a claim for disability compensation, 
the newly passed legislation provides that VA shall obtain 
the claimant's service medical records, and if the claimant 
has furnished the Secretary information to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or 
maintained by a governmental entity shall be obtained.  The 
VA is also required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

With specific regard to the appeal in question, the Board 
concludes that the veteran should be afforded a current VA 
examination in connection with his claim of entitlement to 
service connection for upper respiratory infections with 
allergic rhinitis and sinusitis.  Service medical records 
show that the veteran was treated on several occasions for 
upper respiratory infections with allergic rhinitis and 
sinusitis, and there is some indication that this disorder 
pre-existed the veteran's period of service.  In a September 
1997 examination report, it was indicated that the veteran's 
sinusitis had its onset when the veteran was a teenager and 
that he was seen by an allergist.  A post-service December 
1998 VA examination report reflects that the veteran 
presented with complaints of recurrent stuffy nose since 
1994.  He stated that his stuffy nose was associated with 
postnasal drip, cough, sore throat, hoarseness and sinus 
congestion.  The diagnosis was recurrent rhinitis and upper 
respiratory infection, with sinusitis, currently no active 
sinus infection.  The examiner did not address the etiology 
of the veteran's disorder and the Board concludes that there 
is insufficient medical evidence of record to make a decision 
on this aspect of the veteran' appeal.  Therefore, the 
veteran should be afforded a current VA examination for the 
purpose of obtaining a medical opinion as to whether the 
veteran's upper respiratory infections with allergic rhinitis 
and sinusitis are related to service or if they are a pre-
existing disorder, whether they were aggravated by service.   
  
The other issue on appeal is whether the veteran is entitled 
to service connection for a low back disorder.  A review of 
the record shows that there are pertinent records that are 
outstanding and need to be secured prior to further 
evaluation of this aspect of the veteran's appeal.  The 
veteran's service medical records show that the veteran was 
treated for chronic low back pain, back strain and back 
spasms, which had occurred periodically since childhood.  A 
post-service December 1998 VA examination report shows that 
the veteran reported the onset of recurrent low back pain in 
service in 1994.  He advised the examiner that he had 
undergone x-rays of the lumbosacral spine, which showed 
degenerative changes.  These x-rays and the interpretation 
thereof, have not been associated with the claims file.  

The veteran was afforded another VA examination in April 
1999.  At that time, the veteran reiterated that he had 
experienced stiffness and soreness in his back since service.  
He stated that he sought treatment for low back pain in May 
and April 1997 after injuring his back doing yard work.  He 
also reported receiving physical therapy for his back at the 
North Chicago VA Medical Center (VAMC).  X-rays of the lumbar 
spine revealed significant loss of more than one half of the 
disc space at L5-S1 without degenerative arthritis.  The 
examiner indicated that the veteran had no significant 
disability, but had repeated episodes of low back pain with 
pain on motion of the lumbar area and significant 
degenerative disc disease at L5-S1.  In a VA Form 9 dated in 
May 1999, the veteran indicated that current treatment 
records from the VAMC in North Chicago document that he has 
been diagnosed and treated for degenerative joint disease of 
the back.  He also stated that it would take approximately 
three months for him to obtain and submit this evidence, 
including more comprehensive imaging records of his back.  To 
date, these treatment records from the VAMC in North Chicago 
have not been obtained or associated with the claims file.  
While this matter is in remand status, the RO should obtain 
these records as well as provide the veteran an opportunity 
to assist the RO in obtaining and associating with the claims 
file all other possibly pertinent medical records.  The RO 
should also provide the veteran an opportunity to present 
additional argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 373 (1999) (holding 
that an appellant has a right to submit additional evidence 
and argument on all matters the Board has remanded to the 
RO).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
his low back disorder and whose records 
have not yet been secured.  After 
obtaining any necessary authorizations, 
the RO should secure and associate with 
the claims file any outstanding treatment 
records, including all treatment records 
from the VAMC in North Chicago.    

2.  The veteran should be afforded a VA 
examination to determine if his upper 
respiratory infections with allergic 
rhinitis and sinusitis are related to his 
period of service, or if they are a pre-
existing condition which was aggravated 
by the veteran's period of service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case, if in order, and afforded an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.  The RO should 
also take any other action necessary to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000. 

The purpose of this REMAND is to afford the veteran due 
process of law and to further develop the record in support 
of the veteran's claim.  At this time, the Board does not 
intimate any opinion as to the merits of this appeal, but 
reminds the veteran that he may submit any additional 
evidence he wishes to have considered in connection 
therewith.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




